Citation Nr: 1217245	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  07-15 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to January 5, 2011 for degenerative disc disease of the cervical spine.

2.  Entitlement to a rating in excess of 20 percent on and after January 5, 2011 for degenerative disc disease of the cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse



ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from May 1975 to August 1981 and from November 1987 to January 1997.  The Veteran also served on period of active duty for training from June 1984 to November 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida, on behalf of the Regional Office located in Roanoke, Virginia (RO).  


FINDINGS OF FACT

1.  Prior to January 5, 2011, the Veteran's degenerative disc disease of the cervical spine was manifested by pain; flare-ups; tenderness; muscle tightness; no ankylosis, favorable or unfavorable; flexion to 45 degrees; extension to between 15 and 30 degrees; left lateral flexion to between 20 and 25 degrees; right lateral flexion to between 15 and 25 degrees; left lateral rotation to between 20 and 50 degrees; right lateral rotation to between 15 and 50 degrees; occasions of "limited" bilateral lateral flexion and bilateral lateral rotation; and no fatigability, loss of strength, incoordination, or lack of endurance.

2.  On and after January 5, 2011, the Veteran's degenerative disc disease of the cervical spine was manifested by pain; flare-ups; no neurological symptoms; no cervical spine ankylosis; forward flexion from zero to 25 degrees, with pain throughout the motion; extension from zero to 25 degrees, with pain throughout the 

motion; lateral flexion from zero to 25 degrees, bilaterally, with pain throughout the motion; and lateral rotation from zero to 40 degrees, bilaterally, with pain throughout the motion.


CONCLUSIONS OF LAW

1.  Prior to January 5, 2011, the criteria for a rating in excess of 10 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

2.  On and after January 5, 2011, the criteria for a rating in excess of 20 percent evaluation for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's December 2005 and June 2008 letters to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 

§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  After receiving the June 2008 letter, the Veteran's claim was re-adjudicated in the March 2009, December 2009, and December 2011 supplemental statements of the case.  Additionally, the RO's June 2008 letter notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claims for higher ratings.  This letter also informed him of the general requirements to obtain a higher rating and notified him of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009). 

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, and his identified private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, pursuant to his claim, the Veteran underwent adequate VA examinations in January 2006 and January 2011 in order to ascertain the severity of his service-connected cervical spine degenerative disc disease.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners reviewed the Veteran's claims file, took into account the Veteran's statements, treatment records, and lay statements of record, and performed thorough evaluations, all of which allowed for fully-informed evaluations of the claimed disability.  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and 

not part of the record.  See Pelegrini, 18 Vet. App. at 120.  Specifically, in October 2011, the Veteran submitted a form wherein he indicated that he had no additional relevant evidence to submit in support of his claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from May 1975 to August 1981 and from November 1987 to January 1997.  The Veteran also served on period of active duty for training from June 1984 to November 1987.  In November 2005, he submitted a claim of entitlement to a compensable rating for his service-connected degenerative disc disease of the cervical spine.  Pursuant to this claim, the Veteran was scheduled for and underwent a VA examination in January 2006.  In April 2006, a 10 percent rating was assigned to the Veteran's cervical spine degenerative disc disease, and an effective date of November 9, 2005 assigned thereto.  The Veteran perfected an appeal of this decision seeking a higher rating.  During the pendency of this appeal, the Veteran was also afforded a VA examination in September 2008 in order to ascertain the severity of his cervical spine degenerative disc disease.  In July 2010, the Board found that remanding the Veteran's increased rating claim was necessary because the September 2008 VA examination was inadequate for evaluation purposes.  Additionally, subsequent to certifying his claim to the Board, the Veteran asserted that his service-connected cervical spine degenerative disc disease had worsened since the January 2006 VA examination.  Consequently, the Board directed the RO to request that the Veteran submit or 

identify any additional relevant evidence of record, and directed the RO to afford the Veteran another VA examination.

The RO sent the Veteran letters in November 2010 and September 2011, requesting that he submit or identify relevant evidence not already associated with his claims file.  In October 2011, the Veteran submitted a form wherein he indicated that he did not have any additional relevant evidence to submit in support of his increased rating claim.  In January 2011, the Veteran was scheduled for and underwent a VA examination to ascertain the severity of his service-connected cervical spine degenerative disc disease, to include any present neurological manifestations.  In November 2011, the rating assigned to the Veteran's service-connected cervical spine degenerative disc disease was increased to 20 percent, effective January 5, 2011.  The Veteran's claim was then readjudicated in a December 2011 supplemental statement of the case before it was remitted to the Board for further appellate review.  Based upon a longitudinal review of the Veteran's claims file, the Board finds that the RO substantially complied with the directives of the July 2010 remand.  As such, the Board finds that a remand for ameliorative action is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole 

recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2011).  Therefore, with respect to each of the claims herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The ratings for the Veteran's service-connected cervical spine degenerative disc disease were assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, which concerns intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The General Rating Formula provided for a 100 percent evaluation for unfavorable ankylosis of the entire spine, a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine, a 40 percent evaluation for unfavorable ankylosis of the entire cervical spine; a 30 percent evaluation for forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine; and a 20 percent evaluation for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:  A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 

Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

Preliminarily, during the pendency of this appeal, the Veteran reported episodes of incapacitation as a result of the symptoms associated with his service-connected cervical spine degenerative disc disease.  However, the Veteran did not assert and the evidence of record did not support finding that bed rest was prescribed by a physician or that treatment by a physician was required for these episodes.  As such, the Board finds that rating the Veteran's service-connected cervical spine degenerative disc disease under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted prior to or on and after January 5, 2011.  As such, the Board will address the Veteran's claim pursuant to the General Rating Formula.

I.  Prior to January 5, 2011

A November 2005 private treatment report showed that the Veteran complained of a 3-month history of pain in his right neck, with no history of injury.  He stated the pain was getting worse, that the pain did not radiate into his upper extremities, but was present in his trapezius.  Upon physical examination, there was tenderness on the right side of his neck, and pain elicited by motion.  The diagnosis was cervical intervertebral disc degeneration.

According to a December 2005 VA treatment report, the Veteran complained of neck pain at the C5-C6 area consequent to rotation of his head to the right.  He reported radicular pain in his right scapular ridge, which decreased following chiropractic manipulation, but the neck pain persisted.  The Veteran also reported left greater than right, intermittent hand numbness or tingling with decreased grip.  After reviewing the Veteran's medical history, a physical examination demonstrated 

tenderness to palpation at the C5-C6 level, with pain upon rotation of the head to the right and decreased range of motion to the right.  The Veteran's cervical spine range of motion was otherwise full, without pain, and no adenopathy or thyromegaly.  Neurologically speaking, the Veteran was grossly intact.  The Veteran underwent a contemporaneous radiological examination of his cervical spine.  This examination revealed that the alignment of his cervical spine appeared to be intact.  Degenerative changes were seen at the C4-C5 level, and, in the oblique projections, there was narrowing of the right C4-C5 neural foramina.  There were no acute fractures or dislocations, and the odontoid and lateral masses were in alignment.  Ultimately, the diagnoses were osteoarthritis of the cervical spine, and carpal tunnel syndrome.  No etiological opinion was rendered relating the Veteran's carpal tunnel syndrome to his cervical spine degenerative arthritis.

A January 2006 VA treatment report demonstrated that the Veteran appeared for an evaluation as to whether there was right shoulder nerve impingement.  He presented with a 6-month history of cervical spine osteoarthritis and chronic C4 area pain with radiculopathy to the right shoulder.  The Veteran described the pain as an ache that was "nonradiating."  He denied numbness or tingling in his bilateral hands.  The Veteran also complained of left wrist pain in a dorsal band pattern, with weakness in grip and a history of dropping items.  He denied the pain waking him up at night; however, he stated that his right shoulder pain prevented him from falling asleep.  A physical examination showed that the Veteran's head and shoulders were in "forward posture."  He endorsed tenderness to palpation between spinous processes and medial border of right scapula, but no trigger points were palpated.  There was slight atrophy in the intrinsic muscles of the Veteran's hands.  Range of motion testing demonstrated extension to 15 degrees.  Regarding flexion, the Veteran was able to touch his chin to his chest with stretch posteriorly.  Lateral flexion was to 20 degrees, bilaterally.  The Veteran was able to rotate laterally to the left to 20 degrees, and to the right to 15 degrees.  Tinel's sign, a test to determine the presence an irritated nerve, was negative at the wrist, bilaterally, and at the left elbow.  Phalen's sign, a test to determine the presence of carpal tunnel syndrome, was negative.  A motor function test showed scores of 5/5 for each tested aspect with the exception of the Veteran's left grip and left hand intrinsic muscles, which 

were both 5-/5.  A sensory examination demonstrated equal sensation to pinprick, bilaterally, from C3-T1, but decreased light touch at C7 on the left.  Deep tendon reflexes were 2+ concerning the biceps, brachioradialis, and triceps, bilaterally.  Following a motor nerve conduction examination, a sensory nerve conduction examination, and a needle electromyography, the impression was sensorimotor ulnar neuropathy on the left, with demyelinating process not affecting proximal conduction velocities; no evidence of focal ulnar neuropathy across the elbow; mild left sensory median neuropathy across the wrist, suggestive of mild carpal tunnel syndrome; and no evidence of radiculopathy or plexopathy on the right.

In January 2006, the Veteran underwent a VA examination to ascertain the severity of his service-connected cervical spine degenerative disc disease.  The Veteran denied any specific injury to his neck, but that he experienced constant pain that "occasionally" extended to the parascapular musculature.  The Veteran described the pain as "sharp," and a five or six on a 10-point pain scale.  He stated that he took 800 milligrams of ibuprofen once per day, but that it "[did] not really work very well."  He endorsed some success with chiropractic treatment on several prior occasions, which increased his range of cervical spine motion.  The Veteran reported flare-ups two to three times per week, with pain rating a 10 on a 10-point pain scale and decreased range of motion.  He did not know what the instigating circumstances were for these flare-ups because they usually occurred in the morning upon waking up.  He denied numbness, but endorsed occasional, bilateral hand weakness, left worse than right, which occurred about once or twice per month, with each episode lasting approximately three minutes.  He denied bowel or bladder problems and erectile dysfunction.  The Veteran did not wear a brace; walked unaided; had no limits on walking distance on standing time; no unsteadiness; no falls; and no problems with activities of daily living.  The Veteran described himself as being "physical active," and denied being prescribed bed rest in the previous 12 months.  His gait was normal and there was no abnormal shoe wear.  The examiner determined that straight leg tests were inapplicable, and there was no "stepoff" on palpation of the spine.  On palpation of the spine, there was no tenderness.  Range of motion testing revealed flexion to 45 degrees; extension to 30 degrees; lateral flexion to 25 degrees, bilaterally; and 50 degrees of lateral rotation, 

bilaterally.  The Veteran reported pain at the endpoint of each range of motion.  The examiner found that there was no fatiguing during the range of motion testing.  There were no muscular spasms.  The Veteran's muscle strength was 5/5 for his bilateral deltoids, biceps, triceps, wrist flexion, wrist extension, grip strength, and intrinsic musculature of the hands.  Reflexes were 2+ bilaterally for the biceps, triceps, and brachioradialis.  Sensation was intact to light touch and pinprick.  After reviewing the findings from the December 2005 radiological examination, the diagnosis was degenerative disc disease, cervical spine.

January 2006 private magnetic resonance imaging revealed a mild disc bulge at the C6-C7 level, without an associated impingement upon the cervical cord.  There was minimal posterior spondylosis at the C4-C5 level without cord compression.  This examination was negative for signal abnormalities within the cervical cord.  There was uncinate spurring and facet joint bony hypertrophy at the C4-C5 level, with a narrowing of the neural foramina.  There was also facet joint bony hypertrophy and uncinate spurring on the right at the C5-C6 level, with a mild narrowing of the right neural foramen.  This was deemed a "somewhat limited" examination due to motion artifact.  Ultimately, the impression was negative for spinal stenosis or cord compression.  The "most significant" abnormality was at the C4-C5 level in which there was both uncinate spurring of the uncovertebral joints and facet joint bony hypertrophy, with a narrowing of the bilateral neural foramina and the potential for an extrinsic compression upon the exiting C5 nerve root.  There was also uncinate spurring and facet joint bony hypertrophy at the C5-C6 level, with a milder degree of narrowing of the neural foramina.

According to a July 2006 VA treatment report, the Veteran complained of continued C5-C6 neck pain upon bilateral rotation.  The pain did not radiate to his extremities or occipital region.  The veteran reported improvement of carpal tunnel syndrome with use of bilateral wrist splints.  A brief physical examination revealed tenderness to palpation at C5-C6, with pain with rotation to the right and decreased range of motion to the right, but no adenopathy or thyromegaly.  The impression was osteoarthritis.  He was given a trial pain medication.

An August 2006 VA clinical consultation report demonstrated that the Veteran complained of chronic neck pain with a one-year history.  The Veteran said the pain was located centrally on his lower neck, was an eight on a 10-point pain scale, non-radiating, and exacerbated by movement.  He reported that he stopped taking a pain medication, due to lack of effectiveness, in favor of ibuprofen, which he took three times per week when the pain was "really bad."  Additionally, the Veteran stated that chiropractic manipulation helped alleviated his symptoms.  After reviewing the results of recent testing, range of motion testing demonstrated full flexion; extension to 20 degrees, and "limited"  lateral flexion and rotation due to pain.  A Spurling's test, which is used to detect cervical spondylosis and/or acute cervical radiculopathy, was negative; there was no deficit to light touch; all aspects of a motor function test resulted in a score of 5/5; all tested reflexes were 2+; and his gait was non-antalgic.  The assessment was chronic neck pain secondary to osteoarthritis that was exacerbated by his occupation, which required him to sit in from of a computer for prolonged periods.

An October 2006 VA treatment report demonstrated that the Veteran endorsed a several year history of neck pain, but that the pain had worsened in the previous few months.  The Veteran complained of "occasional" radiculopathy into his right shoulder and hand.  He described the pain as an eight on a 10-point pain scale; aching or sore; located in his neck and right arm, that was increased due to strenuous activity and prolonged sitting.  A physical examination demonstrated "very poor" posture, with his head forward with compensatory extension; rounded shoulders; and reversed lumbar lordosis.  The Veteran was informed as to how to perform cervical traction, short cervical flexor strengthening, isometric cervical strengthening, postural exercises, and proper ergonomics.  The assessment was cervical degenerative disc and joint disease at C4-C5 that was exacerbated by poor posture and weak core.

A February 2007 VA treatment report, the Veteran complained of neck pain in the C5-C6 area, with "any movement."  He stated that the pain stayed in the immediate area, without radiculopathy to his extremities or occipital region.  He reported an inability to tolerate pain medication due to tiredness and/or lethargy.  A brief 

physical examination revealed tenderness to palpation at C5-C6 region, but no adenopathy or thyromegaly.  The Veteran's neurological system was grossly intact.  The impression was osteoarthritis.

According to an April 2007 VA treatment report, the Veteran endorsed performing neck exercises 2 to 3 times per day and cervical traction two to three times per week.  He stated that his neck pain was located in the right upper cervical area, without radiation, tingling, or numbness.  He described the pain as being mostly a "dull ache," that increased to a "sharp pain" with some activity.  He stated that the pain never stopped and measured a five on a 10-point pain scale.  A physical examination demonstrated very poor posture and rounded shoulders; full neck flexion; extension to 20 degrees; "limited" lateral rotation with pain in upper cervical area; and tenderness to palpation on the C4-C5 paraspinals.  A Spurling's test was negative.  The Veteran's shoulders had full range of motion, with "some" discomfort.  There was bilateral tightness of the upper trapezius and sternocleidomastiod muscles; no sensory deficits to light touch; and scores of 5/5 on all tested aspects of a motor function examination.  Reflexes were 2+ for biceps, brachioradialis, and triceps.  Phalen and Tinel tests were negative at the wrist, bilaterally.  The assessment was very poor posture, with chronic neck pain secondary to degenerative joint disease of the cervical spine at C4-C5 level, with narrowing of the right C4-C5 neural foramina.

A May 2007 VA treatment report demonstrated that the Veteran complained of continued neck pain at the C5-C6 level.  He reported an inability to tolerate pain medication as it caused tiredness/lethargy.  A brief physical examination demonstrated tenderness to palpation at C5-C6 region, with no adenopathy or thyromegaly.  The Veteran's neurological system was grossly intact.  The impression was osteoarthritis and carpal tunnel syndrome.  With respect to his carpal tunnel syndrome, it was noted that he was "doing well" with a right wrist splint.  The Veteran declined a referral to a pain clinic for steroid injections and declined a transcutaneous electrical nerve stimulation unit.  

In June 2008, the Veteran testified at a Decision Review Officer hearing that his neck was painful all of the time.  He reported that his neck pain would travel into his right arm "once in a while," but never experienced any numbness or tingling in his fingers.  The Veteran endorsed increased pain with pushing a lawn mower.  He also endorsed muscle tightness and flare-ups.  The Veteran stated that the flare-ups would occur once per month or once every other month, each lasting three to four days, and would require him to limit his activities.  To treat a flare-up, the Veteran took ibuprofen, which helped alleviate the pain, but he was not able to take "a lot" of it due to a kidney disorder.  He endorsed chiropractic therapy, but stated that it became too expensive and stopped.

In September 2008, the Veteran underwent another VA examination to ascertain the severity of his service-connected cervical spine degenerative disc disease.  As determined in the July 2010 Board remand, the September 2008 VA examination was inadequate for purposes of appropriately rating the Veteran's service-connected cervical spine degenerative disc disease.  Consequently, the findings resulting from that examination will not be incorporated herein.

In February 2010, the Veteran testified at a Board hearing that he was not then undergoing any treatment for his cervical spine because he was informed that nothing medically could be done.  He stated that he had attempted to perform cervical traction to treat his symptoms, but that the maneuver made his pain worse, so he stopped.  He described the pain as a constant ache that would become a sharp pain for reasons unknown to him.  He endorsed a shooting pain into both shoulders, but mostly on his right side.  He denied pain radiating into his arms.  The Veteran also endorsed headaches "every so often" that were associated with his neck pain; neck locking up; cracking; and popping, but denied a sensation of bones rubbing together.  The Veteran then stated that he experienced limited range of cervical spine motion that he described as "significant."  The Veteran also stated that he was confined to his bed once or twice each year for severe cervical spine symptoms brought on for unknown reasons.  He claimed that he missed work due to symptoms associated with his service-connected cervical spine degenerative disc disease, but denied his use of sick leave being an issue with his employer.  With respect to his employment, the Veteran stated that he sat in front of a computer all day, which aggravated his symptoms.  He stated that he was unable to do chores, such as stacking wood, for as long as he used to be able to, and that he was not able to work out with weights or participate in archery competitions, among other extracurricular activities.  The Veteran claimed that, if he were to engage in these activities, he would require bed rest in order to alleviate the symptoms.  

As discussed above, the Veteran's service-connected cervical spine degenerative disc disease has already been assigned a 10 percent rating prior to January 5, 2011.  
As such, in order for an increased rating to be assigned, the evidence of record must demonstrated unfavorable ankylosis of the entire spine; unfavorable ankylosis of the entire cervical spine; forward flexion of the cervical spine to 15 degrees or less; favorable ankylosis of the entire cervical spine; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board finds that the record did not include any evidence demonstrating that the Veteran's service-connected cervical spine degenerative disc disease was manifested by ankylosis, favorable or unfavorable.  Further, with respect to range of motion, the evidence demonstrated flexion to 45 degrees; extension to between 15 and 30 degrees; left lateral flexion to between 20 and 25 degrees; right lateral flexion to between 15 and 25 degrees; left lateral rotation to between 20 and 50 degrees; and right lateral rotation to between 15 and 50 degrees.  Applying these findings to the diagnostic criteria did not result in a rating in excess of 10 percent.  Specifically, the Veteran was able to forwardly flex his cervical spine to 45 degrees.  On another occasion, the Veteran was able to touch his chin to his chest.  As such, a rating in excess of 10 percent based on limitation of forward flexion is not warranted.  Additionally, even using the range of motion findings most favorable to the Veteran, the combined range of cervical spine motion exceeded 170 degrees.  Finally, there was no evidence demonstrating that the Veteran's cervical spine degenerative disc disease was productive of  muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Based on the above, the Board finds that a 

rating in excess of 10 percent prior to January 5, 2011 is not warranted pursuant to the General Rating Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In making the above determinations, the Board has also considered whether there was any additional functional loss not contemplated in the 10 percent evaluation for the Veteran's orthopedic manifestations of his service-connected cervical spine degenerative disc disease.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Functional loss of use as the result of a disability of the musculoskeletal system may be due to the absence of bones, muscles, or joints, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40.  The evidence demonstrated that the Veteran's cervical spine degenerative disc disease was productive of pain, tenderness, and muscle tightness.  During the pendency of this appeal, the Veteran asserted that he was not able to engage in activities such as stacking firewood or archery as vigorously as he did in the past due to the cervical spine symptoms that would ensue.  The Veteran stated that his current occupation required him to sit in front of a computer for prolonged periods, which aggravated his cervical spine symptoms.  He also asserted that he was unable to lift weights, and that he experienced temporary flare-ups of symptoms without an identified underlying cause.  Additionally, although the evidence of record demonstrated the range of the Veteran's bilateral lateral flexion and bilateral lateral rotation in terms of degrees, the evidence also demonstrated that both such motions were, on other occasions, "limited," without providing a specific range.  Further, during range of motion testing, the Veteran endorsed pain at the end points of each motion, but there was no evidence of fatigability, loss of strength, incoordination, or lack of endurance.  Based on the above, and in consideration of the other evidence of record, the Board finds that the evidence prior to January 5, 2011 did not demonstrate any additional functional limitations that were not contemplated in the already assigned 10 percent rating and that more closely approximated a disability picture for the next higher rating.  38 C.F.R. § 4.7 (2011); Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011)(holding that pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance).  As such, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected cervical spine degenerative disc diseases not warranted prior to January 5, 2011.

When adjudicating claims pursuant to the General Rating Formula, VA is also required to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

On various occasions prior to January 5, 2011, the Veteran specifically denied that pain radiated from his cervical spine into his upper extremities.  Further, he endorsed neck pain in the right upper cervical area, but without radiation, tingling, or numbness.  On other occasions, however, he endorsed constant pain that "occasionally" extended to the parascapular musculature, and intermittent hand numbness or tingling with decreased grip, left greater than right.  The Veteran also complained of "occasional" radiculopathy into his right shoulder and hand.  He endorsed neck pain that would travel into his right arm "once in a while," but then denied ever experiencing any numbness or tingling in his fingers.  
On another occasion, he endorsed a "shooting pain" into both shoulders, but mostly on his right side.

Treatment reports demonstrated slight atrophy in the intrinsic muscles of the Veteran's hands.  Specifically, on motor function testing, his left grip and left hand intrinsic muscles were both 5-/5.  However, on other occasions, the Veteran's muscle strength was 5/5 for his bilateral deltoids, biceps, triceps, wrist flexion, wrist extension, grip strength, and intrinsic musculature of the hands.  Further, the Veteran was deemed to be grossly intact, neurologically speaking, on several other occasions.  One sensory examination demonstrated equal sensation to pinprick, bilaterally, from C3-T1, but there was decreased light touch at C7 on the left.  Other sensory examinations were negative for any deficiencies.  Additionally, deep tendon reflexes were 2+ concerning the biceps, brachioradialis and triceps, bilaterally.  

Significantly, the evidence of record included ongoing diagnoses of and treatment for bilateral carpal tunnel syndrome; however, there was no competent opinion of record relating the Veteran's carpal tunnel syndrome to his service-connected cervical spine degenerative disc disease.

Generally, according to the diagnostic codes governing the ratings to be assigned to disease of the peripheral nerves, at a minimum, the evidence of record must demonstrate mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8719 (2011).

The word "mild" is not defined in the Rating Schedule or in the regulations during this time period.  As such, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).

The term "incomplete paralysis," indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a.

The evidence of record prior to January 5, 2011 did not include a competent opinion addressing the whether the Veteran's sporadically claimed upper extremity neurological symptoms were etiologically related to his service-connected cervical spine degenerative disc disease.  Regardless, the Veteran's symptoms are not experienced consistently enough to merit a separately rating.  First, even when the Veteran endorsed experiencing upper extremity neurological symptoms, he stated that they occurred "occasionally" or only "once in a while."  Second, the Veteran denied experiencing upper extremity neurological symptoms at various other points prior to January 5, 2011, and, thus, there was no definite period over which the Veteran experienced such symptoms.  Additionally, the Veteran denied a history of any neurological symptoms during the January 5, 2011 VA examination.  As such, the Board finds that a separate rating is not warranted for any claimed neurological 

symptoms prior to January 5, 2011.  38 C.F.R. § 4.71a, 4.124a, Diagnostic Code 5243, 8510-8719.

The evidence of record did not demonstrate that the Veteran's service-connected cervical spine degenerative disc disease was otherwise productive of neurological manifestations.

II.  On and After January 5, 2011

On January 5, 2011, the Veteran underwent a VA examination to ascertain the severity of his service-connected cervical spine degenerative disc disease.  During the examination, the Veteran explained to the examiner that he slipped on ice during his active duty service and "twisted" a vertebra in his neck.  The Veteran denied a history of surgeries or hospitalizations, and denied urinary abnormalities, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, unsteadiness, visual dysfunction, and dizziness.  He further denied a history of fatigue, stiffness, weakness, spasm, and, oddly, decreased range of motion.  The Veteran endorsed headaches associated with pain in his posterior neck.  The Veteran reported that the pain occurred 2 times per month, each episode lasting two to three days.  He described the pain as "sharp and aching," moderate to severe, and without radiation.  He also endorsed flare-ups that were brought on by unknown reasons, occurring two times each month, with each flare lasting three to four days.  The Veteran's impression as to the extent of additional limitation of motion or other function impairments during flare-ups was a "90 percent" loss of motion.  The Veteran denied any incapacitating episodes during the previous 12 months.  Upon physical examination, there were no objective abnormalities of the cervical sacrospinalis; and no localized tenderness or guarding severe enough to cause an abnormal gait or abnormal spinal contour.  An inspection of his spine revealed normal posture, head position, symmetry in appearance, and gait type.  Further, there were no abnormal spinal curvatures.  A detailed motor function examination resulted in scores of 5/5, which represented movement against full resistance, for each tested aspect, bilaterally.  The Veteran's muscle tone was normal and there was no muscle atrophy.  A detailed sensory examination resulted in scores of 2/2, which represented "normal," for every tested aspect, bilaterally.  A detailed reflex examination resulted in scores of 2+, which is normal, for each tested aspect, bilaterally.  There was no cervical spine ankylosis.  Range of motion testing demonstrated forward flexion from zero to 25 degrees, with pain throughout the motion; extension from zero to 25 degrees, with pain throughout the motion; lateral flexion from zero to 25 degrees, bilaterally, with pain throughout the motion; and lateral rotation from zero to 40 degrees, bilaterally, with pain throughout the motion.  Contemporaneous magnetic resonance imaging resulted in an impression of mild diffuse cervical spondylosis, without spinal stenosis, but slight neural foramina narrowing.  The Veteran stated that he had been employed for 13 years at the time of the examination and that he had lost one week from work during the previous year due to pain.  The Veteran also stated that his cervical spine degenerative disc disease affected his ability to mow the lawn, lift "anything" during a flare, and decreased his ability to engage in twisting motions of his neck.  Based on the Veteran's symptoms, the examiner found that there was a mild effect on the Veteran's ability to perform chores, shopping, exercise, and grooming, but no effect on feeding, bathing, dressing, or toileting.

Based on the findings from this examination, the rating assigned to the Veteran's service-connected cervical spine degenerative disc disease was increased to 20 percent, effective January 5, 2011.  Specifically, range of motion testing demonstrated that the Veteran was able to forwardly flex his cervical spine from zero to 25 degrees.  38 C.F.R. § 4.71a, General Rating Formula.  As a 20 percent rating as already been assigned on and after January 5, 2011, the evidence of record on and after that date must demonstrate unfavorable ankylosis of the entire spine, unfavorable ankylosis of the entire cervical spine, forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine in order for a rating in excess of 20 percent to be warranted.

The January 5, 2011 VA examination is the only evidence of record relevant to this analysis.  During the examination, the examiner found no evidence of ankylosis, favorable or unfavorable.  Further, range of motion testing demonstrated forward flexion from zero to 25 degrees.  Consequently, the Board finds that a rating in excess of 20 percent is not warranted for the orthopedic manifestations of the Veteran's service-connected cervical spine degenerative disc disease on and after January 5, 2011.

In making this determination, the Board has also considered whether there was any additional functional loss not contemplated in the 20 percent evaluation for the Veteran's orthopedic manifestations of his service-connected cervical spine degenerative disc disease.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 Vet. App. at 206.  As a result of the January 5, 2011 VA examination, the examiner determined that there was no additional loss of motion after repetitive use of this cervical spine during range of motion testing.  Further, the Veteran denied a history of fatigability, stiffness, weakness, and spasm, but endorsed pain and flare-ups.  During those flare-ups, which he asserted occurred twice each month, the Veteran's observed that he lost an additional "90 percent" of his cervical spine range of motion or other functional impairments.  While the Board does not doubt that the Veteran experienced more severe symptoms during flare-ups, the evidence of record did not demonstrate that he possessed the requisite skill, education, or experience to opine as to the specific decrease in range of motion or functional loss.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, during the January 5, 2011 VA examination, the Veteran reported pain throughout each of the tested range of motion.  However, pain alone is not functional loss without evidence of an impact on the normal working movements of the body.  Mitchell, 25 Vet. App. at 37-44.  Based on the above, and in consideration of the other evidence of record, the Board finds that the evidence on and after January 5, 2011 did not demonstrate additional functional limitations that were not already contemplated in the assigned 20 percent rating and that more closely approximated a disability picture for the next higher rating.  38 C.F.R. § 4.7.  As such, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected cervical spine degenerative disc diseases not warranted on and after January 5, 2011.

The regulations require VA to separate assess any neurological manifestation for disability rated under the General Rating Formula; however, the Veteran denied any such manifestations during the January 5, 2011 VA examination.  Further, upon physical examination, motor functioning, sensory, and reflex examinations were normal, and he denied experiencing any other neurological symptom.  As such, the Board finds that the Veteran's service-connected cervical spine degenerative disc disease was not productive of any neurological symptoms on and after January 5, 2011, and, thus a separate rating is not warranted.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

III.  Extraschedular

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the 10 percent rating inadequate prior January 5, 2011.  The Veteran's service-connected cervical spine degenerative disc disease is evaluated as a musculoskeletal disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.; see also 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Prior to January 5, 2011, the Veteran's cervical spine degenerative disc disease was manifested by pain; flare-ups; tenderness; muscle tightness; no ankylosis, favorable or unfavorable; flexion to 45 degrees; extension to between 15 and 30 degrees; left lateral flexion to between 20 and 25 degrees; right lateral flexion to between 15 and 25 degrees; left lateral rotation to between 20 and 50 degrees; and right lateral rotation to between 15 and 50 degrees.  The Veteran endorsed pain at the end points of each motion, but there was no evidence of fatigability, loss of strength, incoordination, or lack of endurance.  Although the evidence of record demonstrated the range of the Veteran's bilateral lateral flexion and bilateral lateral rotation in terms of degrees, the evidence also demonstrated that both such motions were, on other occasions, "limited," without providing a specific range.  The Veteran also complained that he was no longer able to engage in activities as vigorously as he did in the past. 

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the symptoms associated with the Veteran's cervical spine degenerative disc disease are addressed by the 10 percent disability rating.  A rating in excess of 10 percent is provided for more severe manifestations of cervical spine degenerative disc disease, but the medical evidence of record does not demonstrate that such manifestations were present prior to January 5, 2011.  The criteria for a 10 percent disability are congruent with the Veteran's disability level and symptomatology prior to January 5, 2011 and, therefore, the currently assigned schedular evaluation is adequate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

On and after January 5, 2011, the Veteran's cervical spine degenerative disc disease was productive of pain; flare-ups; no neurological symptoms; no cervical spine ankylosis; forward flexion from zero to 25 degrees, with pain throughout the motion; extension from zero to 25 degrees, with pain throughout the motion; lateral flexion from zero to 25 degrees, bilaterally, with pain throughout the motion; and lateral rotation from zero to 40 degrees, bilaterally, with pain throughout the motion.  The Veteran stated that he had been employed for 13 years at the time of the January 5, 2011 VA examination and that he had lost 1 week from work during the previous year due to pain.  The Veteran also stated that his cervical spine degenerative disc disease affected his ability to mow the lawn, lift "anything" during a flare, and decreased his ability to engage in twisting motions of his neck.  Based on the Veteran's symptoms, the examiner found that there was a mild effect on the Veteran's ability to perform chores, shopping, exercise, and grooming, but no effect on feeding, bathing, dressing, or toileting.

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the symptoms associated with the Veteran's cervical spine degenerative disc disease are contemplated by the 20 percent disability rating.  Ratings in excess of 20 percent are provided certain manifestations of cervical spine degenerative disc disease, but the medical evidence of record does not demonstrate those manifestations were present on and after January 5, 2011.  The criteria for a 20 percent disability address the Veteran's disability level and symptomatology on and after January 5, 2011 and, therefore, the currently assigned schedular evaluation is adequate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Thus, based on the evidence of record, the Board finds that the Veteran's disability pictures cannot be characterized as exceptional cases so as to render the schedular evaluations inadequate.  The threshold determination for a referral for extraschedular consideration was not and, thus, the Board finds that the Veteran is not entitled a referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.

After review of the evidence of record, there is no evidence of record that would warrant ratings in excess of the staged ratings currently assigned for the Veteran's service-connected cervical spine disorder at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. at 509.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected cervical spine disorder, the evidence shows no distinct periods of time during which this disorder has varied to such an extent that a rating 

greater or less than those assigned would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning ratings in excess of those already assigned, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A rating in excess of 10 percent prior to January 5, 2011 for degenerative disc disease of the cervical spine is denied.

A rating in excess of 20 percent on and after January 5, 2011 for degenerative disc disease of the cervical spine is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


